Exhibit 10.10

 

SECOND AMENDMENT TO ELMER DOTY EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT, dated as of December 31, 2008 (the “Amendment Effective
Date”), is entered into by and between Vought Aircraft Industries, Inc., a
Delaware corporation (the “Company”) and Elmer Doty (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated as of March 29, 2006, as previously amended on February 13,
2007 (the “Employment Agreement”), that sets forth the terms and conditions of
the Executive’s employment with the Company;

 

WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement to take into consideration certain requirements imposed by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, Section 15 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
the Executive.

 

NOW, THEREFORE, the Company and the Executive hereby agree that, effective as of
the Amendment Effective Date, for good and valuable consideration, the receipt
of which is hereby acknowledged, the Employment Agreement  is hereby amended as
follows:

 

1.             The following sentence is hereby added to the end of
Section 2(b) of the Employment Agreement:

 

“Any annual bonus that becomes payable pursuant to this Section 2(b) shall be
paid no later than March 15th of the year following the year in which such
annual bonus is earned.  Provided, however, that if the Board shall determine
that it is administratively impracticable, which may include inability of the
Company to gain certification of its financial statements, to make such annual
bonus payment by March 15th, any such payment shall be made as soon as
reasonably practicable after such period and in no event later than
December 31st of the year following the year the year for which such annual
bonus was earned.”

 

2.             Section 2(i) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(i)                               Expenses.  During the Term, the Company shall
reimburse the Executive for all reasonable travel and other business expenses
incurred by him in the performance of his duties to the Company in accordance
with the Company’s expense reimbursement policy.  To the extent that any
reimbursements, including without limitation any reimbursements pursuant to
Section 2(g) above and/or pursuant to this Section 2(i), are determined to
constitute taxable compensation to the Executive, then reimbursement requests
with

 

--------------------------------------------------------------------------------


 

respect to such expenses must be timely submitted by the Executive and, if
timely submitted, such expenses shall be reimbursed no later than December 31st
of the year following the year in which the expense was incurred.  In no event
shall the Executive be entitled to any such reimbursement payments after
December 31st of the year following the year in which the expense was incurred. 
The amount of any such expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, except for the
reimbursement of medical expenses referred to in Section 105(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Executive’s right to
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.”

 

3.             Section 2(k) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(k)                            Indemnification.  The Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s certificate of incorporation or bylaws against all costs,
expenses, liabilities and losses reasonably incurred or suffered by the
Executive with respect to any bona fide claim against the Executive or the
Company, where such claim is based on actions taken by the Executive in good
faith and in his capacity as an officer of the Company.  Notwithstanding the
foregoing, no amounts shall be paid or advanced in accordance with this
Section 2(k) to the extent that any such amounts would fail to be exempt from
the application of Section 409A (as defined below) in accordance with Treasury
Regulation 1.409A-1(b)(10).”

 

4.             Section 4(b) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(b)                           Termination without Cause or resignation for Good
Reason.  If, during the Term, the Executive incurs a “separation from service”
from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) by reason
of a termination of the Executive’s employment without Cause pursuant to
Section 3(a)(iv) or for Good Reason pursuant to  Section 3(a)(v), the Company
shall, subject to the Executive signing and not revoking, within thirty (30)
days following the Separation from Service, a release of claims in substantially
the form attached hereto as Exhibit A:

 

(i)                                     pay to the Executive, in equal
installments over the twelve (12) month period following the Date of Termination
in accordance with the Company’s regular payroll practice, an amount equal to
the Annual Base Salary that the Executive would have been entitled to receive if
the Executive had continued his employment hereunder for a period of twelve (12)
months following the Date of Termination, which amounts shall be payable
commencing on the Company’s first payroll date occurring on or after the 30th
day following the Separation from Service (the “First Payroll Date”), and any
amounts that would otherwise have been paid pursuant to this
Section 4(b)(i) prior to such payroll date shall be paid in a lump-sum on the
First Payroll Date; and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  pay to the Executive a lump-sum amount
equal, as determined by the Company, to the total aggregate annual premium costs
for group medical, dental and vision benefit coverage for the Executive and the
Executive’s spouse and dependents, in each case, as in effect with respect to
each such individual immediately prior to such Separation from Service, which
payment shall be made on the First Payroll Date and which payment may be applied
by the Executive, in his discretion, to the purchase of comparable coverage. 
For the avoidance of doubt, the payment described in this Section 4(b)(ii) shall
be subject to withholding of any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold.”

 

5.             Section 4(d) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(d)                           409A.  Notwithstanding anything to the contrary
in this Section 4, no payments in this Section 4 will be paid during the
six-month period following the Executive’s Separation from Service unless the
Company determines, in its good faith judgment, that paying such amounts at the
time or times indicated in this Section would not cause the Executive to incur
an additional tax under Section 409A (in which case such amounts shall be paid
at the time or times indicated in this Section).  If the payment of any amounts
are delayed as a result of the previous sentence, on the first day following the
end of the six-month period (or such earlier date upon which such amount can be
paid under Section 409A without being subject to such additional taxes,
including upon the Executive’s death), the Company will pay the Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
previously paid to the Executive under this Agreement.”

 

6.             Clause (D) of Section 9(e) of the Employment Agreement is hereby
deleted in its entirety, and clauses “(E)”and”(F)”in the last paragraph of 
Section 9(e) are hereby renumbered as clauses “(D)”and “(E)”, respectively.

 

7.             Section 21 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“21.Section 409A.  To the extent that the Company reasonably determines that any
compensation or benefits payable under this Agreement are subject to
Section 409A, this Agreement shall incorporate the terms and conditions required
by Section 409A reasonably determined by the Company and the Executive.  To the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(“Section 409A”).  Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Effective Date the Company reasonably
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company and the Executive shall work together to
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective), or
take any other commercially reasonable actions necessary or appropriate to
(a) preserve the intended tax treatment of the compensation and benefits payable
hereunder, to

 

3

--------------------------------------------------------------------------------


 

preserve the economic benefits of such compensation and benefits, and/or to
avoid less favorable accounting or tax consequences for the Company and/or
(ii) to exempt the compensation and benefits payable hereunder from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder; provided, however, that this Section 21
does not, and shall not be construed so as to, create any obligation on the part
of the Company to adopt any such amendments, policies or procedures or to take
any other such actions or to indemnify the Executive for any failure to do so.”

 

9.             Except as expressly modified by the terms of this Second
Amendment to the Employment Agreement, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of this
Second Amendment to the Employment Agreement, effective as of the Effective
Date.

 

 

VOUGHT AIRCRAFT INDUSTRIES, INC.

 

 

 

By:

/s/ THOMAS F. STUBBINS

 

Name: Thomas F. Stubbins

 

Title: Vice President, Human Resources

 

 

 

EXECUTIVE

 

 

 

/s/ ELMER L. DOTY

 

Elmer L. Doty

 

5

--------------------------------------------------------------------------------